Apareciendo de la certificación expedida por el secretario de la corte de dis-trito, que la sentencia se dictó en mayo 7, 1923, y la apelación se interpuso el día 12 del mismo; que se concedieron varias prórrogas a la apelante para presentar la exposición del caso; que no se ha presentado el pliego de excepciones ni la exposición del caso no habiéndose archivado tampoco la transcripción de los autos; de acuerdo con la jurispruden-cia constante de este tribunal, se declaró con lugar la moción y se desestimó la apelación.,